DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the amounts of the chelating agent in a percentage ranges start from 0.1% without reciting the maximum percentage amounts of the claimed chelating agent to be presented in the composition which renders the claim indefinites. The claimed specification does provide any guidance. Correction is required.
Claim Rejections - 35 USC § 102
3	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, 11-12 and 14-20 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Boswell et al. US 2004/0105830 A1).
Boswell et al. (US’ 830 A1) teaches a hair composition comprising chelating agents include diethylenetrimine pentaacetic acid salt (DTPA) in the amount of 0.5% by wt., and wherein the composition also comprises oxidation dyes include para-phenylenediamine and hydrogen peroxide (oxidant), wherein the composition has a pH of 10 (alkaline pH) as claimed in claims 1-2, 4, 6-9 and 11-12 (see pages 12-13, paragraph, 0179, Example 3), and wherein the hair composition  also comprises hair strengtheners include hydroxyethyl cellulose as claimed in claim 3 (see page 9, paragraph, 0120), wherein the hair composition are sold in kits comprising in separate containers a dyeing composition comprising oxidative dyes and oxidizing (bleaching) composition comprising hydrogen peroxide as an oxidizing agent  as claimed in claims 14 and 15 (see page 14, paragraph, 0182), and wherein the oxidizing (bleaching) composition and the dyeing composition are mixed before use to form a ready-to-use hair dyeing and which is inherently should have same property of deceasing and/or preventing color deviation in the hair as claimed in claim 16 (see page 14, paragraph, 0196). Boswell et al. (US’ 830 A1) also teaches a method for applying the dyeing composition to the hair and after working the mixture on hair about 30 minutes then rinsing the hair thoroughly with water as claimed in claim 17 (see page 14, paragraph, 0196). Boswell et al. (US’ 830 A1) further, teaches a method for applying a chelant composition to the hair as a pretreatment composition before the oxidizing composition .
Claim Rejections - 35 USC § 103
5	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Boswell et al. US 2004/0105830 A1).
Boswell et al. (US’ 830 A1) teaches a hair composition comprising chelating agents include diethylenetrimine pentaacetic acid salt (DTPA) in the amount of 0.5% by wt., and wherein the composition also comprises oxidation dyes include para-phenylenediamine and hydrogen peroxide (oxidant), wherein the composition has a pH of 10 (alkaline pH) as claimed in claims 1-2, 4, 6-9 and 11-12 (see pages 12-13, paragraph, 0179, Example 3).
The instant claims differ from the teaching of Boswell et al. (US’ 830 A1) by reciting a composition comprising a mixture of chelating agents of etidronic acid salt and diethylenetriamine pentaacetic acid salt in the claimed molar ratios. 
However, Boswell et al. (US’ 830 A1) teaches a composition 1% tetrasodium diethylenetriamine pentaacetic acid (DTPA) and 0.4% hydroxyethylidene diphosphonic (etidronic) acid salt (HEDP) (see page 10, paragraph, 0135).
Therefore, in view of the teaching of Boswell et al. (US’ 830 A1) it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the chelating agents in the cosmetic composition in order to get the maximum effective amounts of these cosmetic ingredients and, thus, the person of the ordinary skill in the art would expect such a cosmetic composition to have similar property to those claimed, absent of unexpected results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761